Citation Nr: 1509840	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for sensorineural hearing loss.

3.  Entitlement to a compensable rating for the residuals of an inguinal hernia.

4.  Entitlement to a compensable rating for status post volar plate fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to June 1990 and from June 1992 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009 and June 2010 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of sleep apnea has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues for entitlement to compensable ratings for hypertension and the residuals of an inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss was manifested by no worse than Level I hearing acuity in each ear.

2.  The Veteran's status post volar plate fracture of the right little finger is manifested by no worse than painful motion with a lack of the terminal seven degrees of extension of the proximal interphangeal joint.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a compensable rating for status post volar plate fracture of the right little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2009 and April 2010.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although at his November 2014 hearing the Veteran asserted that VA examination findings did not adequately reflect his hearing loss and right little finger disabilities, he denied that his symptoms had increased in severity since his last VA examination.  A review of the record reveals that the Veteran received VA examinations in January 2010 and March 2014 and that the reported findings are adequate and consistent with the objective evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

Discussion of the Veteran's 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning his symptoms and history of treatment for these disorders was discussed. 

Additional medical evidence was received subsequent to the Veteran's personal hearing.  There was no waiver of AOJ consideration.  However, as this evidence did not pertain to the Veteran's hearing loss or right little finger disability, it is not deemed relevant.  There is no prejudice to the Veteran in moving forward in the consideration of this appeal.

There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Hearing Loss

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2014).

The evidence of record includes diagnoses of high frequency hearing loss during active service.  On VA authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
15
45
19
LEFT
10
5
35
50
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The diagnoses included moderate right and left sensorineural hearing loss.  The examiner noted the Veteran reported he did not experience any overall functional impairment from his bilateral hearing impairment.  His usual occupation was found to be not affected by this disability, but his daily activities were affected due to difficulty with communication.

On VA authorized audiological evaluation in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
25
50
23.75
LEFT
15
10
45
60
32.50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The test results were found to be valid for rating purposes and the use of speech discrimination scores was found to be appropriate for this Veteran.  The diagnoses included right and left sensorineural hearing loss.  The examiner found hearing loss did not impact his ordinary conditions of daily life, including the ability to work.

At his personal hearing in November 2014 the Veteran testified that he had difficulty hearing and that he was not currently receiving care or treatment for his hearing loss.  He described having trouble hearing at higher frequencies and hearing female voices.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss is manifested by no worse than Level I hearing acuity in each ear.  The audiometric testing upon VA examination is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that a compensable hearing loss disability would result in some degree of communication impairment and limit some activities.  VA examiners in this case have also acknowledged that the Veteran reported having had difficulty understanding speech, but overall the findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, the claim for an increased rating for this disability is denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the assignment of a higher schedular rating for the service-connected bilateral hearing loss.

Right Little Finger

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Rating Schedule provides criteria for evaluation of ankylosis or limitation of motion of single or multiple digits of the hand under 38 C.F.R. § 4.71a, including as follows:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

(3) Evaluation of ankylosis of the index, long, ring, and little fingers:
(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.
(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.

For limitation of motion of the ring or little finger a 0 percent rating is assigned with any limitation of motion.  38 C.F.R. § 4.71a, DC 5230 (2014).  

In this case, treatment records show that during active service in June 2008 the Veteran sustained a right little finger injury while playing basketball.  The examiner noted edema, contusion, pain with palpation, and an inability to flex or extend due to pain.  Neurological and vascular examinations were intact.  Other evaluations of the hand/finger were unremarkable.  The diagnosis was pinky sprain.

On VA examination in January 2010 the Veteran complained of localized right fifth finger pain that occurred three times per day and that lasted for three hours.  He reported the pain was exacerbated by physical activity and computer work.  He stated he had an overall functional impairment due to weakness in hand grip.  The examiner noted the Veteran was able to tie his shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  He was able to oppose the little finger and the thumb.  Right hand strength was within normal limits.  There was no ankylosis to the little finger.  Range of motion was within normal limits with proximal interphangeal joint flexion to 110 degrees and metacarpal phalangeal flexion to 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies of the right hand were within normal limits.  The examiner's diagnoses included status post volar plate injury to the right little finger.  It was noted there was no current limitation of motion with benign objective factors on examination and subjective factors by history.  Limitation of the right little finger was found to be resolved.  

VA examination in March 2014 included a diagnosis of status post dislocation of the proximal interphalangeal joint to the right little finger with volar plate injury.  It was noted the Veteran complained of occasional stiffness, but that he did not report flare-ups that impacted the function of the hand.  The examiner noted there was limitation of motion or evidence of painful motion of the right little finger, but that there was no gap with opposition of the little finger and the thumb or between the fingertip and the proximal transverse crease of the palm.  There was no objective evidence of painful motion and no pain to palpation or ankylosis to the little finger, but there was a lack of the terminal seven degrees of extension of the proximal interphangeal joint.  Muscle strength was normal.  There was no functional loss or functional impairment to any finger, and no additional limitation of motion following repetitive-use testing.  It was noted X-ray studies of the right hand revealed no abnormal findings.  The examiner found that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran, and that the disorder did not impact his ability to work.  There were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hand.  

At his personal hearing in November 2014 the Veteran testified that he was unable to straighten his right little finger and that his grip was weakened.  He stated that he had some level of function in the finger.  It was noted he demonstrated that he was unable to fully extend the digit or close his hand.  

Based upon the evidence of record, the Board finds the Veteran's service-connected limitation of motion of the right little finger, a status fault, status post-baller plate fracture, is manifested by no worse than painful motion with a lack of the terminal seven degrees of extension of the proximal interphangeal joint and no functional impairment.  The Board finds the January 2010 and March 2014 VA examination findings are persuasive as to the Veteran's present right little finger disability.  

Although upon examination in March 2014 there was evidence of a limitation of motion or evidence of painful motion of the right little finger, there was no objective evidence pain to palpation or ankylosis.  The examiner noted muscle strength was normal and that X-ray studies of the right hand revealed no abnormal findings.  There was no functional loss or functional impairment to any finger, and no additional limitation of motion following repetitive-use testing.  The examiner found that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran, and that the disorder did not impact his ability to work.  Therefore, entitlement to a compensable rating is not warranted.  The preponderance of the evidence in this case is against the claim. 


Other Considerations

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his hearing loss and right little finger disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of these disabilities according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hearing loss and right little finger disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected hearing loss and right little finger disability are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the noncompensable ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  The criteria for higher (compensable) ratings have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by difficulty hearing, finger pain, and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have caused him to miss work or have resulted in any hospitalizations. The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

Entitlement to a compensable rating for sensorineural hearing loss is denied.

Entitlement to a compensable rating for limitation of motion of the right little finger, a status fault, status post-baller plate fracture, is denied.


REMAND

Additional development is required of the hypertension and residuals of an inguinal hernia issues remaining on appeal.  The Veteran contends, in essence, that these disorders are more severely disabling than represented by the present ratings.  In December 2014, he provided additional evidence in support of these claims without waiver of AOJ consideration.  The evidence included a copy of a personal blood pressure log and treatment records addressing continued residual inguinal hernia symptoms. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained VA treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hypertension and residuals of an inguinal hernia.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


